Per Curiam :
This case' is dismissed for want of jurisdiction on the authorities cited by the Court of Civil Appeals in its opinion.
The brief of the plaintiff in error in the Court of Civil Appeals contained no statement with proper reference to the pages of the statement of facts showing whether the grounds of objection to the evidence discussed by the Court of Civil Appeals were true. It is therefore unnecessary for this Court to consider whether error would have been shown had the brief of plaintiff in error disclosed the truth of the grounds of its objections.